IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-31064
                         Summary Calendar



PETER MULE,

                                    Plaintiff-Appellant,

versus

BURL CAIN, Warden, Louisiana
State Penitentiary,

                                    Defendant-Appellee.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                         USDC No. 98-CV-1924
                        --------------------
                            August 3, 2000
Before HIGGINBOTHAM, DAVIS and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Peter Mule, Louisiana prisoner # 73082, seeks a certificate

of appealability (“COA”) to appeal the district court’s dismissal

of his 28 U.S.C. § 2254 petition, pursuant to Federal Rules of

Civil Procedure 41(b) and 16(f), as well as the district court’s

denial of his first and second postjudgment motions and the

district court’s order striking his third postjudgment motion.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-31064
                                  -2-

     This court must raise, sua sponte, the issue of its own

jurisdiction, if necessary.     Mosley v. Cozby, 813 F.2d 659, 660

(5th Cir. 1987).   The notice of appeal filed by Mule is timely as

to the district court’s order striking his third postjudment

motion only, and this court thus has jurisdiction to consider

only that order.   See Nelson v. Foti, 707 F.2d 170, 171 (5th Cir.

1983); Harcon Barge Co. v. D & G Boat Rentals, Inc., 784 F.2d

665, 667-68 (5th Cir. 1986) (en banc); Fed. R. Civ. P. 60(b);

Fed. R. App. P. 4(a)(1).

     Mule has demonstrated that the district court abused its

discretion in ordering his third postjudgment motion stricken for

the reason that the motion was meritorious.    Because Mule’s first

and second Rule 60(b) motions should have been granted, the

district court’s order striking the third motion was an abuse of

discretion.   Mule has thus demonstrated that reasonable jurists

would find it debatable whether the district court’s procedural

ruling was correct.   See Slack v. McDaniel, 120 S. Ct. 1595, 1604

(2000).   His petition also presents at least some facially valid

constitutional claims.     See Hall v. Cain, ___ F.3d ___ (5th Cir.

July 12, 2000), 2000 WL 815463, at **2-3.

     Accordingly, COA is GRANTED on the issue whether the

district court’s procedural ruling was incorrect; the order

striking Mule’s third postjudgment motion is VACATED; and the

case is REMANDED for further proceedings in connection with

Mule’s § 2254 petition.

     COA GRANTED; VACATED AND REMANDED.